IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0664
                            Filed October 21, 2020


SHARI M. HINTERMEISTER,
     Plaintiff-Appellant,

vs.

IOWA WORKFORCE DEVELOPMENT, Employment Appeal Board,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Christopher L. Bruns,

Judge.



      Shari Hintermeister appeals the denial of her request for a second year of

unemployment benefits. AFFIRMED.



      Shari M. Hintermeister, North Liberty, self-represented appellant.

      Rick Autry, Employment Appeal Board, Des Moines, for appellee.



      Considered by Tabor, P.J., and May and Greer, JJ.
                                           2


MAY, Judge.

          Shari Hintermeister appeals the denial of her request for a second year of

unemployment benefits. She argues payments she received from her former

employer as part of a separation agreement during her first benefit year should be

considered when determining whether she qualifies for a second benefit year. We

affirm.

          Iowa Code section 96.4(4)(c) (2018) provides, “If the individual has drawn

benefits in any benefit year, the individual must during or subsequent to that year,

work in and be paid wages for insured work totaling at least eight times the

individual’s weekly benefit amount, as a condition to receive benefits in the next

benefit year.”     We agree with Iowa Workforce Development and the Iowa

Employment Appeal Board that the separation agreement payments paid to

Hintermeister following her employment separation do not amount to “paid wages

for insured work.” See Iowa Code § 96.4(4)(c). So the payments should not be

considered when determining Hintermeister’s eligibility for a second benefit year.

And Hintermeister cannot meet the threshold established in section 96.4(4)(c)

absent the separation agreement payments.

          So Hintermeister does not qualify for a second benefit year under the

requirements of section 96.4(4)(c). We affirm without further opinion. See Iowa

Ct. R. 21.26(1)(b), (d).

          AFFIRMED.